DETAILED ACTION
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 10/06/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant's claims benefit of provisional application number 61/688,227 with filing date 5/9/2012.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-21, 23, 25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller, US 8,542,205 B1, in view of Kozlova et al. (hereinafter Kozlova), US 2012/0245922 A1.

Regarding independent claim 1, Keller teaches a method (20:10 process 1400), comprising: at an electronic device with a touch-sensitive surface and a display (17:36-40 device 800 include display 220 and the touch sensor 806 coupled to form , wherein the electronic device includes one or more sensors to detect intensities of contacts with the touch-sensitive surface (20:13-17 At operation 142, the device 800 detects an initial selection on a touch sensor and measures a force of the selection.  For instance, the device 800 may provide a touch input onto the touch-sensitive display of the device via a finger): in a text user interface, concurrently displaying a plurality of words in an electronic document on the display (20:61-65 FIG. 15 user interface rendered by device 800…currently outputs the eBook 904), wherein the plurality of words include a respective word (20:61-65 FIG. 15 user interface rendered by device 800…user has made a selection of a word (include a respective word)…currently outputs the eBook 904 (wherein the plurality of words)); and while a focus selector is at a location corresponding to the respective word (20:13-17 At operation 142, the device 800 detects an initial selection on a touch sensor and measures a force of the selection.  For instance, the device 800 may provide a touch input onto the touch-sensitive display of the device via a finger, 20:35-41 the displayed first reference work entry may also be based on a location of the initial selection on the touch sensor...user provides the touch input on a portion of a touch-sensitive display displaying the word “mammal”,  20:61-65 FIG. 15 user interface rendered by device 800…user has made a selection of a word…currently outputs the eBook 904; thus - FIG. 15 shows finger (and while a focus selector) touch location (is at a location) selecting word “mammal” (corresponding to the respective word)), detecting a gesture that includes a contact on the touch-sensitive surface (20:65-66 the user provides a first input 1502 in the form of a touch on the touch-sensitive display 902); and in response to detecting the gesture: in accordance with a determination that the contact reached an intensity during the gesture that was above a respective intensity threshold, displaying a definition for the respective word on the display (22:15-26 FIG. 18 illustrates an example user interface rendered by the device of FIG. 8 after a user has made a selection (and in response to detecting the gesture) of a word on the touch-sensitive display 902 of the device 800.  In this example, the device 800 measures a force of the selection and determines whether to output a particular reference work entry in response to the selection, or whether to enable the user of the device to select a reference work entry for output.  For instance, the device 800 may determine whether a provided force is greater or less than a threshold force and, in response to this determination, may output the particular reference work entry or may enable the user to make the selection, 22:54-56 the device 800 may output a particular reference work entry in response to detecting a force that is greater than the threshold force (in accordance with a determination that the contact reached an intensity during the gesture that was above a respective intensity threshold), 22:28-29 FIG. 18, for instance, illustrates that the device 800 outputs a reference work entry, e.g. the dictionary entry 908 (displaying a definition)); and in accordance with a determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, maintaining display of the respective word on the display without displaying the definition for the respective word on the display (9:58-60 the user of eBook reader device has selected, via highlight 126, a particular word from eBook, 22:15-26 FIG. 18 illustrates an example user interface rendered by the device of FIG. 8 after a user has made a selection (and in response to detecting the gesture) of a word on the touch-sensitive display 902 of the device 800.  In this 
Keller does not expressly teach a text editing user interface, concurrently displaying a plurality of words in an electronic document on the display and a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs, wherein the plurality of words include a respective word proximate the text insertion cursor.
However, Kozlova suggests a text editing user interface ([0049] An insertion of a word…can be performed by clicking on or touching the most acceptable word form…by clicking or touching on the verb “knew,” as shown in FIG. 5A, this word is inserted in the text FIG. 5B; thus – the displayed text interface allows inserting text (a text editing user interface)), concurrently displaying a plurality of words in an electronic document on a display and a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs, wherein the plurality of words include a respective word proximate the text insertion cursor ([0035-0036] the content presented on the display screen or touch screen 104 of an electronic device 102 may be output by any application, e.g. e-book reader, that displays text on the screen 104.  When the user touches an area on the screen 04 with a finger or directs a cursor on a word…German text appearing in FIGS. 3A, 3B, 5A and 5B, [0049] An insertion of a word…can be performed by clicking on or touching the most acceptable word form…by clicking or touching on the verb “knew,” as shown in FIG. 5A, this word is inserted in the text FIG. 5B.  The place of insertion with respect to a touched word may be selected by the user in advance.  The translation may be inserted before, after or instead of the touched word; thus – the German text may be displayed as content from an e-book on the display screen while (concurrently displaying a plurality of words in an electronic document on a display) a user touched word is highlighted (and a text insertion cursor) on a word that inserts translated text (new text) before, after or instead of touched word (that indicates a point at which) wherein insertion of a word can be (would be added) 
Because Keller and Kozlova address the same issue of a user interface enabling a user to highlight a word displayed within contents of a eBook and displaying definition, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a text editing user interface, concurrently displaying a plurality of words in an electronic document on a display and a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs, wherein the plurality of words include a respective word proximate the text insertion cursor as suggested by Kozlova into Keller’s method, with a reasonable expectation of success, such that Keller’s eBook interface is modified for translation text selected by a user to be inserted before, after or instead of touched word highlighted by the user within the displayed e-book, as suggested by Kozlova, to teach a text editing user interface, concurrently displaying a plurality of words in an electronic document on the display and a text insertion cursor that indicates a point at which new text would be added in response to text insertion inputs, wherein the plurality of words include a respective word proximate the text insertion cursor.  This modification would have been motivated by the desire to provide the user with a useful method for word-by-word translation of a text or for writing a text message in a foreign language and advantageously in devices with small screen for saving space on the screen (Kozlova [0053]).

Regarding dependent claim 2, Keller, in view of Kozlova, teach the method of claim 1, wherein displaying the definition (see Keller 22:28-29 FIG. 18, for instance, illustrates that the device 800 outputs a reference work entry, e.g. the dictionary entry 908 (wherein displaying the definition)) includes: ceasing to display the plurality of words; and displaying the definition in place of the plurality of words (see Keller 13:22-28 FIG. 4 illustrates display of definition 128 of selected word from among the text in FIG. 3 which is applied to display of dictionary entry of FIG. 18; thus – user can cease to display the text (includes ceasing to display the plurality of words) displayed in FIG. 3 to display the definition 128 in place of the text (and displaying the definition in place of the plurality of words) in FIG. 4 applied to displaying dictionary entry of FIG. 18 of eBook 904).  

Regarding dependent claim 3, Keller, in view of Kozlova, teach the method of claim 1, wherein displaying the definition includes continuing to display the respective word while displaying the definition on the display (see Keller 9:58-60 the user of eBook reader device has selected, via highlight 126, a particular word from eBook, 22:15-29 FIG. 18, for instance, illustrates that the device 800 outputs a reference work entry, e.g. the dictionary entry 908 (wherein displaying the definition) wherein FIG. 18 shows dictionary entry 908 displayed alongside (while displaying the definition) text of eBook 904 and the selected word “mammal” displayed (includes continuing to display the respective word) after a user has made a selection of a word on the touch-sensitive display 902 (on the display)).  

Regarding dependent claim 4, Keller, in view of Kozlova, teach the method of claim 1, including: in accordance with a determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, selecting the respective word (see Keller 9:58-60 the user of eBook reader device has selected, via highlight 126, a particular word from eBook, 26:11-17 FIG. 23 illustrates an example user interface rendered by the device 2100 after the user has increased the amount of force on the selected word.  As illustrated, the user now selects the word “Ophelia” with an amount of force 2302 that is greater than the amount of force 2204.  The user may have maintained contact with the touch-sensitive display 902 between the application of these two forces, 27:19-25 With use of the described techniques, the user of device 2100 is able to toggle through different information associated with a particular term, e.g. word, by altering the amount of force to the display 902 than an initial selection.  Furthermore, while FIG. 22-25 illustrate an example navigation path associated with four different levels of force, other implementation may employ any other combination of information associated with the selected term.  Furthermore, both the navigation path, i.e. the surfaced information associated with the selected term, and the force thresholds for navigating this path may be configured by the user in some implementations, 22:48-53 While these figures illustrate that the device enables a user selection in response to detecting a force that is greater than a threshold force, in other instances the device may operate in an opposite manner.  That is, the device 800 may enable the user to select a reference work entry in response to detecting a force that is less than a threshold force, 22:33-38 FIG. .  

Regarding dependent claim 5, Keller, in view of Kozlova, teach the method of claim 1, including: in accordance with the determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, displaying a user interface for interacting with the respective word within the electronic document on the display, wherein the user interface for interacting with the respective word within the electronic document is displayed after an end of the gesture is detected (see Keller 9:58-60 the user of eBook reader device has selected, via highlight 126, a particular word from eBook, 26:11-17 FIG. 23 illustrates an example user interface rendered by the device 2100 after the user has increased the amount of force on the selected word.  As illustrated, the user now selects the word “Ophelia” with an amount of force 2302 that is greater than the amount of force 2204.  The user may or may not have maintained contact with the touch-sensitive display 902 between the applications of these two forces, 27:19-25 With use of the described techniques, the user of device 2100 is able to toggle through different information associated with a particular term, e.g. word, by altering the amount of force ; and wherein the definition of the respective word is displayed during the gesture in response to detecting that the intensity of the contact exceeds the respective intensity threshold (see Keller 26:11-17 FIG. 23 illustrates an example user interface rendered by the device 2100 after the user has increased the amount of force on the selected word.  As illustrated, the user now selects the word “Ophelia” with an amount of force 2302 that is greater than the amount of force 2204.  The user may or may not have maintained contact with the touch-sensitive display 902 between the applications of these two forces, 27:19-25 With use of the described techniques, the user of device 2100 is able to toggle through different information associated with a particular term, e.g. word, by altering the amount of force to the display 902 than an initial selection, 22:15-26 FIG. 18 illustrates an example user interface rendered by the device of FIG. 8 after a user has made a selection of a word on the touch-sensitive display 902 of the device 800.  In this example, the device 800 measures a force of the selection and determines whether to output a particular reference work entry in response to the selection, or whether to enable the user of the device to select a reference work entry for output.  For instance, the device 800 may determine whether a provided force is greater or less than a threshold force and, in response to this determination, may output the particular reference work entry or may enable the user to make the selection; thus – because the device is able to toggle through different information such associated with a particular term by altering the amount of force to the .  

Regarding dependent claim 6, Keller, in view of Kozlova, teach the method of claim 1, including: in accordance with the determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, displaying a user interface for interacting with the respective word within the electronic document on the display, wherein: the user interface for interacting with the respective word within the electronic document is displayed after an end of the gesture is detected (see Keller 20:61-65 FIG. 15 user interface rendered by device 800…currently outputs the eBook 904, 22:22-26 the device 800 may determine whether a provided force is greater than or less than a threshold force and, in response to this determination, may output the particular reference work entry or may enable the user to make the selection, 22:45-63 FIG. 18-19 thus illustrate the device may determine whether to output an entry or whether to enable a user to select an entry based on an amount of force of a user’s selection.  While these figures illustrate that the device enables a user selection in response to detecting a force that is greater than a threshold force, in other instances the device may operate in an opposite manner.  That is, the device 800 may enable the user to select a reference work entry in ; and 
the definition of the respective word is displayed after the end of the gesture is detected (see Keller 22:33-44 FIG. 19 example user interface rendered on .  

Regarding dependent claim 7, Keller, in view of Kozlova, teach the method of claim 1, including: in accordance with the determination that the contact had a maximum intensity during the gesture that was below the respective intensity threshold, displaying a user interface for interacting with the respective word within the electronic document on the display (see Keller 20:61-65 FIG. 15 user interface rendered by device 800…currently outputs the eBook 904, 22:22-26 the device 800 may determine whether a provided force is greater than or less than a threshold force and, in response to this determination, may output the particular reference work entry or may enable the user to make the selection, 22:45-63 FIG. 18-19 thus illustrate the device may determine whether to output an entry or whether to enable a user to select an entry based on an amount of force of a user’s selection.  While these figures illustrate that the device enables a user selection in response to detecting a , wherein the user interface for interacting with the respective word within the electronic document includes one or more of: an affordance for replacing the respective word with previously copied text, an affordance for copying and deleting the respective word, an affordance for copying the respective word, an affordance for highlighting the respective word, an affordance for creating a note to be associated with the respective word, an affordance for searching the electronic document using the respective word as a search term, and an affordance for searching an information repository using the respective word as a search term (see Keller 20:61-65 FIG. 15 user interface rendered by device 800…currently outputs the eBook 904, 22:22-26 the device 800 may determine whether a provided force is greater than or less than a threshold force and, in response to this determination, may output the particular reference work entry or may enable the user to make the selection, 22:33-44 FIG. 19 example user interface rendered on device 800 after device determines that an amount of force of this selection…the device 800 enables the user to select a reference work entry to output, each of which may be associated with the word “mammal”…the device 800 displays a menu 1902 with selectable icons…the user may select one of the icons to cause the device 800 to display the corresponding reference work entry.  For instance, the user may select “encyclopedia entry” to view an encyclopedia entry for the word “mammal”; thus – menu 1902 with selectable icons that allow the user to select (wherein the user interface for) one of the icons associated with the selected word “mammal” displayed within the eBook 904 displayed on device 800 (interacting with the respective word within the electronic document) such as “encyclopedia entry” icon (includes one or more of: an affordance for) to view an encyclopedia (searching an information repository) entry for the word “mammal” (using the respective word as a search term)).  

Regarding dependent claim 23, Keller, in view of Kozlova, teach the method of claim 1, wherein the text insertion cursor was displayed in response to a prior user input (see Kozlova [0035-0036] the content presented on the display screen or 

Regarding dependent claim 28, Keller, in view of Kozlova, teach the method of claim 1, further comprising, in response to user input, inserting text in the electronic document at a location corresponding to the text insertion cursor (see Kozlova [0035-0036] the content presented on the display screen or touch screen 104 of an electronic device 102 may be output by any application, e.g. e-book reader, that displays text on the screen 104.  When the user touches an area on the screen 104 with a finger or directs a cursor on a word…German text appearing in FIGS. 3A, 3B, 5A and 5B, [0049] An insertion of a word…can be performed by clicking on or touching the most acceptable word form…by clicking or touching on the verb “knew,” as shown in FIG. 5A, this word is inserted in the text FIG. 5B.  The place of insertion with respect to a touched word may be selected by the user in advance.  The translation may be inserted before, .  

Regarding dependent claim 29, Keller, in view of Kozlova, teach the method of claim 1, wherein displaying the definition for the respective word on the display includes: in accordance with a determination that the contact satisfies first criteria, displaying the definition for the respective word while continuing to display the respective word (see Keller 22:15-26 FIG. 18 illustrates an example user interface rendered by the device of FIG. 8 after a user has made a selection of a word on the touch-sensitive display 902 of the device 800 (includes in accordance with a determination that the contact).  In this example, the device 800 measures a force of the selection and determines whether to output a particular reference work entry in response to the selection, or whether to enable the user of the device to select a reference work entry for output.  For instance, the device 800 may determine whether a provided force is greater or less than a threshold force and, in response to this determination, may output the particular reference work entry or may enable the user to make the selection, 22:54-56 the device 800 may output a particular reference work entry in response to detecting a force that is greater than the threshold force (wherein ; and in accordance with a determination that the contact satisfies second criteria: ceasing to display the plurality of words; and displaying the definition in place of the plurality of words (see Keller 22:15-26 FIG. 18 illustrates an example user interface rendered by the device of FIG. 8 after a user has made a selection of a word on the touch-sensitive display 902 of the device 800.  In this example, the device 800 measures a force of the selection and determines whether to output a particular reference work entry in response to the selection, or whether to enable the user of the device to select a reference work entry for output.  For instance, the device 800 may determine whether a provided force is greater or less than a threshold force and, in response to this determination, may output the particular reference work entry or may enable the user to make the selection, 22:28-30 FIG. 18, for instance, illustrates that the device 800 outputs a reference work entry, e.g. the dictionary entry 908, 13:14-27 In this example, the eBook reader device 104(1) may display a definition from a dictionary when the user selects a word…FIG. 3 also illustrates that the definition 128 includes an icon 304 “More” that, when selected allows the user to view additional definitions of the word…FIG. 4 illustrates an example user interface rendered by the eBook reader device .  

Regarding dependent claim 30, Keller, in view of Kozlova, teach the method of claim 1, wherein displaying the definition for the respective word on the display (see Keller 22:28-30 FIG. 18, for instance, illustrates that the device 800 outputs a reference work entry, e.g. the dictionary entry 908 (wherein displaying the definition) for the “mammal” word selected on display of device 800 (for the respective word on the display) as shown in FIG. 18) includes: in accordance with a determination that the contact is maintaining an intensity above the respective intensity threshold, displaying the definition for the respective word while continuing to display the respective word (see Keller 26:11-17 FIG. 23 illustrates an example user interface rendered by the device 2100 after the user has increased the amount of force on the selected word.  As illustrated, the user now selects the word “Ophelia” with an amount of force 2302 that is greater than the amount of force 2204.  The user may or may not have maintained contact with the touch-sensitive display 902 between the applications of these two forces, 27:19-25 With use of the described techniques, the user of device ; and in accordance with a determination that the contact reaches an intensity below the respective intensity threshold: ceasing to display the plurality of words; and displaying the definition in place of the plurality of words (see Keller 26:11-17 The user may or may not have maintained contact with the touch-sensitive display 902 between the applications of these two forces, 27:19-25 With use of the described techniques, the user of device 2100 is able to toggle through different information associated with a particular term, e.g. word, by altering the amount of force to the display 902 than an initial selection, 22:15-26 FIG. 18 illustrates an example user interface rendered by the device of FIG. 8 after a user has made a selection of a word on the touch-sensitive display 902 of the device 800.  In this example, the device 800 measures a force of the selection and determines whether to output a particular reference work entry in response to the selection, or whether to enable the user of the device to select a reference work entry for output.  For instance, the device 800 may determine whether a provided force is greater or less than a threshold force, 22:45-63 FIG. 19 in other instances the device may operate in an opposite manner.  That is, the device 800 may enable the user to select a reference work entry in response to detecting a force that is less than a threshold force, 22:33-44 FIG. 19 example user interface rendered on device 800 after device determines that an amount of force of this selection…the device 800 enables the user to select a reference work entry to output, each of which may be associated with the word “mammal”.  In this example, the device 800 displays a menu 1902 with selectable icons, such as “dictionary entry”…the user may select one of the icons to cause the device 800 to display the corresponding reference work entry, 13:14-27 the eBook reader device 104(1) may display a definition from a dictionary when the user selects a word…FIG. 3 also illustrates that the definition 128 includes an icon 304 “More” that, when selected allows the user to view additional .   

Regarding independent claim 8, claim 8 is an electronic device claim that is substantially the same as the method of claim 1.  Thus, claim 8 is rejected for the same reason as claim 1.  Additionally, Keller discloses an electronic device, comprising: one or more processors; memory (FIG. 8 and 15:41-43 the example eBook reader device (an electronic device) includes one or more processing units 802 (comprising one or more processors) and memory 804 (memory)); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (16:24-26 memory 804 may also include the interface module 208 

Regarding independent claim 9, claim 9 is a non-transitory computer readable storage medium claim that is substantially the same as the method of claim 1.  Thus, claim 9 is rejected for the same reason as claim 1.  Additionally, Keller discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device cause the electronic device to (12:30-53 eBook reader device may also include additional data storage devices…Various instructions method and techniques described herein (cause the electronic device to) may be considered in the general context of computer executable instructions, such as program modules (the one or more programs comprising instructions), executed by one or more computers (which when executed by an electronic device)…An implementation of these modules (one or more programs) and techniques may be stored on…computer readable media (a non-transitory computer readable storage medium storing)).
  


	Regarding dependent claims 16-21 and 27, these are non-transitory computer readable storage medium claims that are substantially the same as the method of claims 2-7 and 23, respectively.  Thus, claims 16-21 and 27 are rejected for the same reasons as claims 2-7 and 23.

Claims 22, 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller in view of Kozlova, as applied in the rejections of Claims 1 and 8-9, and further in view of BELLS et al. (hereinafter BELLS), US 2011/0018695 A1.

Regarding dependent claim 22, Keller, in view of Kozlova, teach all the elements of claim 1.
Keller and Kozlova do not expressly teach including: in accordance with the determination that the contact reached the intensity during the gesture that was above the respective intensity threshold, ceasing to display the text insertion cursor.  
However, BELLS teaches including in accordance with a determination that a contact reached an intensity during gesture that was above intensity threshold, ceasing to display text insertion cursor ([0053] A display area 902 showing text in a .  
Because Keller, in view of Kozlova, and BELLS address the same issue of user touch input detection in conjunction with a force that meets or exceeds a threshold, accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate including in accordance with a determination that a contact reached an intensity during gesture that was above intensity threshold, ceasing to display text insertion cursor as suggested by BELLS into Keller and Kozlova’s method, with a reasonable expectation of success, such that Keller and Kozlova’s eBook interface is further modified such that when the contact intensity reaches the intensity during the gesture that was above the respective intensity threshold, a text insertion cursor is changed to a section selection to teach including: in accordance with the determination that the contact reached the intensity during the gesture that was above the respective intensity threshold, ceasing to display the text insertion cursor.  This modification would have been motivated by the desire to provide improvements in touch screen devices such that the information displayed on the touch-sensitive screen may be modified depending on functions and operations being performed (BELLS [0004-0005]).

	Regarding dependent claim 24, this is an electronic device claim that is substantially the same as the method of claim 22.  Thus, claim 24 is rejected for the same reason as claim 22.

	Regarding dependent claim 26, this is a non-transitory computer readable storage medium claim that is substantially the same as the method of claim 22.  Thus, claim 24 is rejected for the same reason as claim 22.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143    
 /JENNIFER N WELCH/ Supervisory Patent Examiner, Art Unit 2143